Case 1:21-cv-00005-MN Document 41-10 Filed 09/07/21 Page 1 of 9 PageID #: 527




                EXHIBIT “J”
      Case 1:21-cv-00005-MN Document 41-10 Filed 09/07/21 Page 2 of 9 PageID #: 528


    If you were affected by the T-Mobile data breach, or would like more information about this
                          cybersecurity incident, please visit T-Mobile.com.
If youConsumer
       are a MacOS Support
                    user and you see the "Error while installing updates!"Community
                                                                           message, youContact
                                                                                         can Support
                                                                                               disregard it.
   Your McAfee software is still working and protecting your Mac as designed. To learn more, see article
                                                TS103185.
Windows customers: If you are having connection issues with your McAfee VPN, see article TS103190.


                               Support Home 




                               Knowledge Center
                                       Search Consumer Support                  Search




                How to add devices to McAfee Safe
                Family
                Document ID : TS102344



                Summary
                This article describes how to add devices for members of your family in McAfee Safe Family.
                This article assumes that you have done the following three tasks:
                      Installed the Safe Family app
                      Completed the initial configuration
                      Created a Safe Family profile


                Choose one of the three solutions shown below, based on the type of device that you want to
                add:

                        Windows
                        Use these instructions to add more devices to Safe Family on the following
                        supported Windows versions:

                              Windows 10
                              Windows 8, 8.1
                              Windows 7
                                                                                   Need help? Try the McAfee Virtual Assistant.
                        On a registered Windows device:

                            1. Open Safe Family and log on to the Parent account (use the
                              administrator account and password credentials).
                            2. Click Family, and then click a name in the list of family members
                              shown.
                            3. Click Devices within the family member's profile, and then click Add
Case 1:21-cv-00005-MN Document 41-10
                                  y
                                     Filedp09/07/21 Page 3 of 9 PageID #: 529
                     device.
                   4. Choose one of the following options:
                          Use the Access Code.

Consumer Support                                                                 Community            Contact Support
                          NOTE: Make a note of the access code so you can use in the
                          following steps.


                          Send an email to an account on the unregistered device
             Depending on the method you chose, complete the process on the
             unregistered device:

             Use the access code on an unregistered device

                   1. Download and install Safe Family to the device from:
                     http://family.mcafee.com/#/
                   2. Open Safe Family and click Connect to your Family.
                   3. Type the access code under Access Code (default for unregistered
                     devices).
                   4. Click Join Family. The device is now added to your family member's
                     account in Safe Family. When the setup is complete, the device is
                     added to your family. By default, when Safe Family starts on the
                     device, the device is logged on to your family member's profile.

             Use an email invitation for an unregistered device

                   1. On the unregistered device, open your email application. Open the
                     email with the subject Safe Family.
                     NOTE: If you do not see the email, confirm that it was sent from the
                     registered device. If installation is still needed, the email also has a link
                     to the application.
                   2. Make a note of the access code in the email.
                   3. Download and install Safe Family to the device from:
                     http://family.mcafee.com/#/
                   4. Open Safe Family and click Connect to your Family.
                   5. Type the code under Access Code (default for unregistered
                     devices).
                   6. Click Join Family. The device is now added to your family member's
                     account in Safe Family. When the setup is complete, the device is
                     added to your family. By default, when Safe Family starts on the
                     device, the device is logged on to your family member's profile.

             iOS
             Use these instructions to add more devices (running iOS 8 and above) to
             Safe Family:

             On any device that already has Safe Family installed:
                                                                              Need help? Try the McAfee Virtual Assistant.
                   1. Open Safe Family and Log in with Parent(administrator) account and
                     password credentials.
                   2. Select the Family icon, and then tap a name in the list of family
                     members shown.
                   3. Select Devices within the family member's profile, then tap Add
                     device.
Case 1:21-cv-00005-MN Document 41-10 Filed 09/07/21 Page 4 of 9 PageID #: 530
                4. Choose one of the following:
                       Use the Access Code.
                       NOTE: Make a note of the access code. You need it in the
                       following steps.
Consumer Support       Send an email to an account on the unregistered device
                                                                                      Community    Contact Support


             Depending on the method chosen, complete the process on the
             unregistered device:

             Using the Access Code on an unregistered device

                1. Open the Apple App Store on your unregistered iOS device and
                  search for McAfee Safe Family.
                2. Download and install Safe Family to the device.
                3. Open Safe Family and tap Connect to your Family.
                4. Type the code under Access Code (default for unregistered
                  devices).
                5. Tap Join Family.
                6. Tap Next and follow the online instructions to install the two other
                  files needed for iOS installations.
                7. When prompted, tap Install now from inside the Safari web browser
                  to begin the installation of the needed certificate file.
                8. On the certificate installation screen, tap Install.
                9. Type your iOS device passcode, then tap install twice for the
                  confirmation.
               10. Tap Done when the certificate is successfully installed.
               11. Tap Install to install the iOS profile. When prompted, tap Install
                  again and then type your iOS device passcode.
               12. Tap Install again, tap Trust, and then tap Done. When the setup is
                  complete, the device is added to your family. By default, when Safe
                  Family starts on the device, the device is logged on to your family
                  member's profile.

             Using an Email invitation for an unregistered device

                1. On the unregistered device open your email app, and then open the
                  email with a subject Safe Family.


                  NOTE: If you do not see the email, confirm that it was sent from the
                  registered device. If installation is still needed, the email also has a link
                  to the application.


                2. Make note of the Access code in the email.
                3. Open the Apple App Store on your unregistered iOS device and
                  search for McAfee Safe Family.
                4. Download and install Safe Family to the device
                5. Open Safe Family and tap Connect to your Family.
                                                                           Need help? Try the McAfee Virtual Assistant.
                6. Type the code under Access Code (default for unregistered
                  devices).
                7. Tap Join Family.
                8. Tap Next, and follow the instructions to install the two other files
                  needed for iOS installations.
                9. When prompted, tap Install now from inside the Safari web browser
Case 1:21-cv-00005-MN Document 41-10 Filed 09/07/21 Page 5 of 9 PageID #: 531
                         to begin the installation of the needed certificate file.
                     10. On the certificate installation screen, tap Install, type your iOS device
                         passcode, then tap install and then install one more time.
                     11. Tap Done when the certificate is successfully installed.
Consumer Support                                                                Community
             12. Tap Install to install the iOS profile. When prompted, tap Install
                                                                                                         Contact Support

                         again and then type your iOS device passcode.
                     13. Tap Install again, tap Trust, and then tap Done. When the setup is
                         complete, the device is added to your family. By default, when Safe

                         Family starts on the device, the device is logged on to your family
                         member's profile.

                   Android
                   Use these instructions to add more devices (running Android 4.0 and above)
                   to Safe Family:


                   On any device that already has Safe Family installed:

                       1. Open Safe Family, Log in with your administrator (Parent) account
                         and password credentials, and then select Join Family.
                       2. Select Family, and then tap or click a name in the list of family
                         members shown.
                       3. Select Devices within the family member's profile, then tap or click
                         Add device.
                       4. Choose one of the following options:
                                Use the Access Code.


                                NOTE: Make a note of the access code. You need it in the
                                following steps.


                                Send an email to an account on the unregistered device

                   Depending on the method chosen, complete the process on the
                   unregistered device:

                   Using the Access Code on an unregistered device

                       1. Open the Google Play Store (https://play.google.com) on your
                         unregistered Android device and search for McAfee Safe Family.
                       2. Download and install Safe Family to the device.
                       3. Open Safe Family and tap Connect to your Family.
                       4. Type the code under Access Code (default for unregistered
                         devices).
                       5. Tap Join Family. When the setup is complete, the device is added to
                         your family. By default, when Safe Family starts on the device, the
                         device is logged on to your family member's profile.

                   Using an Email invitation for an unregistered device Need help? Try the McAfee Virtual Assistant.

                       1. On the unregistered Android device open your email app, and then
                         open the email with a subject Safe Family.


                         NOTE: If you do not see the email, confirm that it was sent from the
                         registered device. If installation is still needed, the email also has a link
                         t th        li   ti
Case 1:21-cv-00005-MN Document 41-10 Filed 09/07/21 Page 6 of 9 PageID #: 532
                            to the application.


                          2. Make note of the access code in the email.
                          3. Open the Google Play Store (https://play.google.com) on your
Consumer Support                                                        Community
               unregistered Android device and search for McAfee Safe Family.                              Contact Support

                          4. Download and install Safe Family to the device.
                          5. Open Safe Family and tap Connect to your Family.



                          6. Type the code under Access Code (default for unregistered
                            devices).
                          7. Tap Join Family. When the setup is complete, the device is added to
                            your family. By default, when Safe Family starts on the device, the
                            device is logged on to your family member's profile.

            To learn more about device installation, see: TS102342 - How to download and install Safe
            Family




            Related Information
            See the articles listed below for more information about getting started with Safe Family. If
            the information you are looking for is not listed below, go to the Safe Family homepage at
            http://family.mcafee.com/#/ and click Menu. You find more information available under the
            Learn more option. For more information, see:
                   TS102343 - How to create and set up a Family profile in Safe Family.
                   TS102349 - How to add, modify, or remove kid profiles in Safe Family.




    Was this information helpful?

          Yes               No


   Protected by reCAPTCHA: Privacy A & Terms A




                               Platform/Issue Type        Countries and
                                 Mobile or Tablet          Languages :
                                       PC             This article is available
                                                         in the following
                               Affected Products                                   Need help? Try the McAfee Virtual Assistant.
                                                     countries and languages
                               McAfee Safe Family
                                                                  :
                                  Content Type
                                 Getting Started      Select One
                                 Install/Uninstall
    Case 1:21-cv-00005-MN Document 41-10 Filed 09/07/21 Page 7 of 9 PageID #: 533




    Consumer Support                                                         Community      Contact Support




Use our virtual assistant for guided solutions.
Our virtual assistant leads you step by step through solutions to common issues with McAfee products.


    Launch Assistant




                                     Try our Community
                Ask questions, share information, and get help from other McAfee customers.


                                              Go to Community




                               Need to talk to an expert?
                         Get help for your McAfee product from a support expert.


                                               Contact Support




STILL NEED HELP?

Tune up your PC with our TechMaster
service                                                             Need help? Try the McAfee Virtual Assistant.
A paid service offering virus removal help, device and software set-up,
troubleshooting and PC tune-ups.
      Case 1:21-cv-00005-MN Document 41-10 Filed 09/07/21 Page 8 of 9 PageID #: 534

     Visit TechMaster



     Consumer Support                                                                                                Community            Contact Support




                                                                     Corporate Headquarters
                                                                    6220 America Center Drive
                                                                     San Jose, CA 95002 USA




                                                                           Products
                                                                     McAfee® Total Protection
                                                                        McAfee® LiveSafe™

                                                                            Support
                                                                        Consumer Support
                                                                       Virus Removal Service
                                                                   McAfee ® TechMaster Service
                                                                          Contact Support


                                                                              About
                                                                           About McAfee
                                                                              Careers
                                                                             Contact Us
                                                                              Site Map
                                                                       Privacy & Legal Terms
                                                                       System Requirements




                                                                     *Offer Details & Terms:

                                              Important offer, subscription, price and automatic renewal terms:

  • The amount you are charged upon purchase is the price of the first term of your subscription. The length of your first term depends on your purchase
 selection (e.g., 1, month, 1 year, 2, years, etc.). Once your first term is expired, your subscription will be automatically renewed on an annual basis (with the
   exception of monthly subscriptions, which will renew monthly) and you will be charged the renewal term subscription price in effect at the time of your
                                                                     renewal, until you cancel.
  • Unless otherwise stated, if a savings amount is shown, it describes the difference between the first term and renewal term subscription prices (e.g., first
                                                                year price vs. each year thereafter).
                 • Pricing is subject to change. If the renewal price changes, we will notify you in advance so you always know what’s going on.
  • You can cancel your subscription or change your automatic renewal settings any time after purchase from your My Account page. To learn more about
                                                                  automatic renewal, click here.
 • You may request a refund by contacting Customer Support within 30 days of initial purchase or within 60 days of automatic renewal (for 1 year or longer
                                                                              terms).
• Your subscription is subject to our License Agreement and Privacy Notice and is for personal use on the number of supported devices allowed under your
subscription. Subscriptions covering “all” devices are limited to supported devices that you own. Product
                                                                                                     Need features
                                                                                                             help? may
                                                                                                                    Trybethe
                                                                                                                          added, changed
                                                                                                                             McAfee      or removed
                                                                                                                                      Virtual       during
                                                                                                                                               Assistant.
   the subscription term, and not all features are available for all operating systems—see System Requirements for supported devices. Software does not
                                                        guarantee protection against all possible threats.
• To be eligible for VPP you must be actively enrolled in our auto-renewal service with a qualifying product installed. If we cannot remove a virus from a device
we support (see VPP System Requirements), we’ll refund—for the current term of your subscription—the actual amount you paid for the qualifying product,
or the value of the qualifying product if it was included in a bundle (see terms of service for details), less any discounts, rebates, refunds, shipping, handling or
 taxes. The refund does not apply to any damage or loss caused by a virus—we strongly recommend that you always backup your data to prevent data loss.
                                                  Refer to our terms of service for details: mcafee.com/pledge
   Case 1:21-cv-00005-MN Document 41-10 Filed 09/07/21 Page 9 of 9 PageID #: 535
McAfee and the McAfee logo are trademarks or registered trademarks of McAfee, LLC or its subsidiaries in the United States and other countries.
                    Other names and brands may be claimed as the property of others. Copyright ©2021 McAfee, LLC




   Consumer Support                                                                                         Community          Contact Support




                                                                                                Need help? Try the McAfee Virtual Assistant.
